UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3481 General Municipal Money Market Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General Municipal Money Market Fund August 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments100.7% Rate (%) Date Amount ($) Value ($) Alabama3.0% Tuscaloosa County Industrial Development Authority, Gulf Opportunity Zone Revenue (Hunt Refining Project) (LOC; JPMorgan Chase Bank) 0.26 9/7/11 20,000,000 a 20,000,000 California3.4% California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.26 9/7/11 6,355,000 a 6,355,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.26 9/7/11 5,100,000 a 5,100,000 California Statewide Communities Development Authority, MFHR (Pittsburg Plaza Apartments) (LOC; FHLB) 0.25 9/7/11 4,600,000 a 4,600,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.34 10/12/11 7,000,000 7,000,000 Colorado4.8% Branch Banking and Trust Municipal Trust Co. (City and County of Denver, Aiport System Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.25 9/7/11 10,175,000 a,b,c 10,175,000 Colorado Housing Finance Authority, SFMR (Liquidity Facility; FHLB) 0.19 9/7/11 12,500,000 a 12,500,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.21 9/7/11 9,765,000 a 9,765,000 Delaware2.2% Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.17 9/7/11 15,000,000 a 15,000,000 Florida8.0% Branch Banking and Trust Municipal Trust Co. (Miami-Dade County, Aviation Revenue (Miami International Airport)) (Liquidity Faility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.23 9/7/11 10,095,000 a,b,c 10,095,000 Capital Trust Agency, MFHR (Brittany Bay Apartments - Waterman's Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.24 9/7/11 9,740,000 a,b,c 9,740,000 Florida Housing Finance Agency, Housing Revenue (Caribbean Key Apartments Project) (LOC; FNMA) 0.21 9/7/11 10,615,000 a 10,615,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.23 9/6/11 3,895,000 3,895,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wells Fargo Bank) 0.20 10/5/11 6,975,000 6,975,000 Lee Memorial Health System, HR (LOC; Bank of America) 0.18 9/1/11 4,000,000 a 4,000,000 Sunshine State Governmental Financing Commission, Revenue, CP (Liquidity Facility; JPMorgan Chase Bank) 0.16 9/20/11 8,000,000 8,000,000 Georgia1.8% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.27 9/16/11 12,000,000 12,000,000 Indiana2.0% Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.16 9/7/11 8,700,000 a 8,700,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.35 9/7/11 5,000,000 a,b,c 5,000,000 Iowa.3% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 2,000,000 2,004,465 Kentucky.7% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 5,000,000 5,010,540 Louisiana3.7% Ascension Parish, Revenue (BASF Corporation Project) 0.32 9/7/11 10,000,000 a 10,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.31 9/7/11 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.07 9/1/11 3,580,000 a 3,580,000 Louisiana Public Facilities Authority, Revenue (Blood Center Properties, Inc. Project) (LOC; JPMorgan Chase Bank) 0.30 9/7/11 1,100,000 a 1,100,000 Maryland3.4% Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.21 9/7/11 17,000,000 a 17,000,000 Maryland Economic Development Corporation, Revenue (CWI Limited Partnership Facility) (LOC; M&T Trust) 0.31 9/7/11 3,370,000 a 3,370,000 Maryland Industrial Development Financing Authority, Revenue (Mercy High School Facility) (LOC; M&T Trust) 0.31 9/7/11 2,670,000 a 2,670,000 Massachusetts.4% Northampton, GO Notes, BAN 1.50 2/10/12 3,000,000 3,011,164 Michigan10.8% Michigan, GO Notes 2.00 9/30/11 7,000,000 7,008,711 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Bank of America) 0.27 9/7/11 1,450,000 a 1,450,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.12 10/11/11 7,500,000 7,500,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.19 9/7/11 15,700,000 a 15,700,000 Michigan Strategic Fund, LOR (Air Products and Chemicals, Inc. Project) 0.08 9/1/11 5,100,000 a 5,100,000 Michigan Strategic Fund, LOR (Extruded Aluminum Corporation Project) (LOC; Comerica Bank) 0.36 9/7/11 7,705,000 a 7,705,000 Michigan Strategic Fund, LOR, Refunding (Consumers Energy Company Project) (LOC; Bank of Nova Scotia) 0.13 9/7/11 10,000,000 a 10,000,000 Oakland County Economic Development Corporation, LOR (Three M Tool and Machine, Inc. Project) (LOC; Comerica Bank) 0.36 9/7/11 7,675,000 a 7,675,000 University of Michigan, CP 0.09 9/19/11 10,000,000 10,000,000 Minnesota3.4% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.19 9/7/11 9,350,000 a 9,350,000 University of Minnesota, CP 0.11 9/7/11 11,000,000 11,000,000 University of Minnesota, CP 0.11 9/7/11 2,500,000 2,500,000 Mississippi2.9% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Petal Gas Storage, LLC Project) (LOC; Deutsche Bank AG) 0.18 9/7/11 10,000,000 a 10,000,000 Mississippi Business Finance Corporation, Revenue, Refunding (Renaissance at Colony Park, LLC Refunding Project) (LOC; FHLB) 0.21 9/7/11 9,800,000 a 9,800,000 Missouri1.8% Missouri Development Finance Board, LR (Missouri Association of Municipal Utilities Lease Financing Program) (LOC: U.S. Bank NA) 0.12 9/1/11 12,415,000 a 12,415,000 Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.18 9/7/11 3,000,000 a 3,000,000 Nevada2.9% Clark County, Airport System Subordinate Lien Revenue (Las Vegas McCarran International Airport) (LOC; Citibank NA) 0.19 9/7/11 5,400,000 a 5,400,000 Clark County, Airport System Subordinate Lien Revenue (Las Vegas McCarran International Airport) (LOC; Royal Bank of Canada) 0.18 9/7/11 4,200,000 a 4,200,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.26 10/6/11 10,000,000 10,000,000 New Hampshire1.4% New Hampshire Health and Education Facilities Authority, Revenue (The Derryfield School Issue) (LOC; RBS Citizens NA) 0.28 9/7/11 6,970,000 a 6,970,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.13 9/1/11 2,250,000 a 2,250,000 New Jersey.3% Montclair Township, Temporary Notes 1.50 3/9/12 2,000,000 2,005,133 New York1.6% Harborfields Central School District of Greenlawn, GO Notes, TAN 1.00 6/22/12 5,000,000 5,024,484 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 6,000,000 6,000,000 North Carolina.7% North Carolina Medical Care Commission, Health Care Facility Revenue (Merlots Program) (Providence Place Retirement Community Nursing Home Project) (Liquidity Facility; Wells Fargo Bank and LOC; GNMA) 0.18 9/7/11 4,700,000 a,b,c 4,700,000 Ohio2.6% Montgomery County, Revenue (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.09 9/1/11 9,000,000 a 9,000,000 Stark County Port Authority, Revenue (Community Action Agency Project) (LOC; JPMorgan Chase Bank) 0.27 9/7/11 390,000 a 390,000 Union Township, GO Notes, BAN (Various Purpose) 1.25 9/13/11 4,000,000 4,000,651 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 4,000,000 4,018,800 Oregon1.1% Port of Portland, Revenue, Refunding (Portland International Airport) (Insured; U.S. Bank NA) 0.15 9/7/11 7,640,000 a 7,640,000 Pennsylvania8.2% Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Wells Fargo Bank) 0.22 9/7/11 15,000,000 a 15,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.17 9/7/11 8,000,000 a 8,000,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.26 9/7/11 5,550,000 a 5,550,000 Montgomery County Industrial Development Authority, Revenue (Waverly Heights Limited Project) (LOC; M&T Trust) 0.22 9/7/11 5,000,000 a 5,000,000 Philadelphia School District, GO Notes, Refunding (LOC; Barclays Bank PLC) 0.15 9/7/11 21,000,000 a 21,000,000 South Carolina5.3% Charleston County School District, GO Notes, BAN 1.50 11/14/11 4,000,000 4,009,709 Columbia, Waterworks and Sewer System Revenue (LOC; U.S. Bank NA) 0.13 9/1/11 16,000,000 a 16,000,000 Darlington County School District, GO Notes 1.25 5/1/12 3,000,000 3,017,340 South Carolina Association Governmental Organizations, COP 1.00 3/1/12 3,350,000 3,360,017 South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 8,500,000 8,566,042 Tennessee3.9% Industrial Development Board of Blount County and the Cities of Alcoa and Maryville, Local Government Public Improvement Revenue (Maryville Civic Arts Center Project) (LOC; Branch Banking and Trust Co.) 0.18 9/7/11 5,700,000 a 5,700,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Bank of America) 0.23 9/7/11 10,000,000 a 10,000,000 Tennessee, CP (Tennessee Consolidated Retirement System) 0.15 12/1/11 10,500,000 10,500,000 Texas11.7% El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 12/7/11 10,000,000 10,000,000 Harris County, GO Notes, TAN 1.50 2/29/12 15,000,000 15,099,469 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.50 9/29/11 12,000,000 12,000,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.31 10/14/11 3,000,000 3,000,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.32 9/7/11 5,000,000 a,b,c 5,000,000 Texas Department of Housing and Community Affairs, Multifamily Housing Mortgage Revenue, Refunding (Red Hills Villas) (Liquidity Facility; FNMA and LOC; FNMA) 0.29 9/7/11 4,915,000 a 4,915,000 Texas Department of Housing and Community Affairs, SFMR 0.20 9/7/11 20,700,000 a 20,700,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.17 9/7/11 7,000,000 7,000,000 Utah1.9% Salt Lake County, GO Notes, TRAN 2.50 12/29/11 13,000,000 13,100,143 Virginia3.5% Caroline County Industrial Development Authority, EDR (Meadow Event Park) (LOC; AgFirst Farm Credit Bank) 0.26 9/7/11 11,275,000 a 11,275,000 Richmond, CP (Liquidity Facility; Bank of America) 0.21 10/5/11 12,000,000 12,000,000 West Virginia.4% Ritchie County, IDR (Simonton Building Products, Inc.) (LOC; PNC Bank) 0.25 9/7/11 2,800,000 a 2,800,000 Wyoming2.2% Wyoming Student Loan Corporation, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.19 9/7/11 15,000,000 a 15,000,000 Total Investments (cost $676,656,668) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2011, these securities amounted to $44,710,000 or 6.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 676,656,668 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Municipal Money Market Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 24, 2011 By: /s/ James Windels James Windels Treasurer Date: October 24, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
